Shepley, C. J.
— The case is presented for decision upon facts agreed ; the amount claimed is small. The principles involved are alleged to be of importance. It is not difficult to perceive, that they may be so. A corporation or an individual employing several hundreds of persons, may have contracted to furnish large quantities of manufactured goods for sale or exportation, at certain times ; and if the persons employed to perform the labor, may in violation of their agreements, and without loss of wages leave the machinery at rest until other persons can be procured to take their places, no confidence can be reposed in the manufacturer’s ability to fulfill his contracts, and he can obtain no indemnity for losses occasioned by the fault of others. To offer to such an employer the right to have a legal contest, and the chance thereby to recover damages for the injury he may be able to prove that he has suffered by a violation of each laborer’s contract, is little less to him than solemn mockery. The manufacturer aud all his laborers would know, that the trouble and expense of such suits would prevent any attempt in that mode to obtain redress. The only valuable protection, which the manufacturer can provide against such liability to loss, and against, what are in these days denominated “ strikes,” is to make an agreement with his laborers, that if they willfully leave their machines and his employment without previous notice, all, or a certain amount of -wages that may be due to them shall be forfeited. While courts of justice should not attempt by construction to make such agreements between the employer and those employed, they should not shrink from the duty of causing them, when fairly made, to be honestly and faithfully executed ; or attempt by construction to aid a party to avoid the penalty to which he has agreed to expose himself for a willful violation of his contract.
The rule of law, that one who makes a contract, must perform it before he can maintain an action founded upon it, un*453less he can present a legal excuse, is too important for the prosperity of business, for the security of honest dealings, and for the maintenance of good order in the community, to be lightly regarded. If there has at any time appeared to be a relaxation of it, that has long since ceased to be so in this state.
One who will willfully violate a contract, and thereby expose himself to an agreed penalty or forfeiture, cannot expect to obtain relief by the rules of moral right and wrong, or by those of equity jurisprudence or the common law.
There is indeed a class of cases, in which a party who has violated his contract, has been permitted to make it the foundation of a suit to recover compensation for services performed by virtue of it. These are cases, so far as they rest upon sound legal principles, in which there has been no willful violation or in which there has been a waiver of that performance, or other legal excuse.
It appears to have been supposed by some, without just reason, that the cases of Hunt v. The Otis Company, 4 Met. 464, and of Fuller v. Brown, 11 Met. 440, exhibited a relaxation of the law affirmed in the cases of Stark v. Parker, 2 Pick. 267, and of Olmstead v. Beale, 19 Pick. 528. The case of Hunt v. The Otis Company, appears to have been decided upon the ground, that the regulation of the company “ did not contain in its terms the stipulation, that in case of quitting without giving the four weeks notice, the wages accrued should be forfeited.” While it is said, “had this been the case the plaintiff would then fall within the penalty.” It is also stated if the construction then given to the regulation should produce injurious effects to the defendants, “ they have only to enlarge their rule by adding to it a clause of forfeiture of wages accrued, and a requisition that operatives entering into their service shall sign it.” This last remark is relied upon as deciding that the regulations of a company will not be binding upon those employed, unless they signify their assent by subscribing to them. That this could not have been the intention of the Court is quite apparent, for the whole case rests upon the position, that the plaintiff was bound by the regula*454tions of the company not subscribed by him. If he were not so bound, the regulations, whatever might have been their true construction, could have presented no defence, and the elaborate opinion to ascertain and enforce the adopted construction, would have been an useless production.
That a person may be bound by a regulation, stipulation, or notice, to which he has not subscribed his name is shown by many decided cases : — by insurance cases, in which the party assured has been uniformly held to be bound by the stipulations contained in his policy; by cases against common carriers, when their notices have been held to operate upon the rights of employers, who have knowledge of them; and by a variety of other cases.
The case of Fuller v. Brown, so far as it respects the point now under consideration, only decides, that a stipulation to give four weeks notice before leaving and to work four weeks afterwards and then receive his pay would not be violated if he left by reason of sickness.
It will be in season to consider whether, the latter clause of the instructions, stating that he “ was entitled to recover his wages without deduction for damages,” and to which exceptions were taken, can command assent, when it shall be properly presented. Batterman v. Pierce, 3 Hill. 174.
The argument for the plaintiffs insists, that the regulations of the comparer did not become a part of the contract between it and the female plaintiff. It is a fact agreed, that a printed paper containing the regulations of the company was delivered to her before she commenced to work. In these regulations were the following clauses. “ Any person intending to leave the company’s employment, must give notice to her or his overseer two weeks at least previous to leaving, and continue to work until the expiration of the notice. Those who leave contrary to this regulation, (cases of sickness excepted,) will not be settled with or paid till such notice is regularljr given and worked out. The foregoing regulations will be regarded as an express contract between the corporation and all persons in its employ; and all who continue to work for the *455corporation will be considered as agreeing to the terms here stated, particularly those relating to the hours of labor and notice of leaving.”
The female plaintiff by continuing to work for the company after these regulations were delivered to her, must be considered as having agreed to them, and therefore as having expressly agreed, that she was not to be paid till the required notice had been regularly given and worked out. She cannot now avoid the effect of that agreement and maintain an action without proof of a compliance with its terms. It is agreed that she “didnot give or work out the notice required by said paper and that she was not sick.”. It is said that the regulations do not contain any clause of forfeiture. The word forfeiture is not found in them, nor was it necessary. An agreement, that payment shall not be made without a compliance, is equally effectual as a bar to the action. It is also said, that it does not appear, that she did not leave by consent of the company, or that she did not work as long as she agreed to. It is not agreed or proved, that she did leave by its consent, or that she had agreed to work for a time specified, which had expired ; and the burden of proof rests upon her to shew that she left by permission, or that there was a special contract respecting the time during which she was to continue to labor.
The argument asserts, that the regulations were not binding upon her, because the contract was not mutual; that the company could discharge her without giving her any notice.
The position is quite novel, that a contract will not be valid unless each party assumes precisely the same obligations.
It is farther urged, if there must be a forfeiture of wages, it can extend to no more than the wages of two weeks. The contract contained in the regulations will not admit such a construction. There is no limitation of time, during which she was not to be settled with or paid, and the Court is not at liberty to insert one. It was undoubtedly intended to operate upon all the wages earned subsequent to the last settlement, and such is its necessary effect.
It is moreover earnestly urged that the plaintiffs may re*456cover the ten cents allowed for board. It appears from the agreed statement, that she was to receive “ thirteen cents per piece” for weaving, and that “said company in addition allowed said Almeda ten cents for board.” , The sum allowed for board appears therefore to have been allowed as payment in part for her services for weaving. Plaintiffs nonsuit.
Tenney, Wells, Howard and Appleton, J. J., concurred.